Simmons, C. J.
1. Where in a motion for a new trial there is a general assignment of error upon a designated portion of the judge’s charge and no specific assignment of error thereon, and the language complained of states a correct abstract principle of law, the ground of the motion presents no cause for reversing a judgment refusing a new trial. Anderson v. Railway Co., 107 Ga. 501; Clay v. Smith, 108 Ga. 189.
2. The .request to charge was, in so far as legal and pertinent to the case, covered by the general charge. The evidence was sufficient to warrant the verdict, and the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concurring.